


Exhibit 10.3

 

PROFESSIONAL SERVICES AGREEMENT

 

THIS PROFESSIONAL SERVICES AGREEMENT is entered into as of August 4, 2009, and
shall be effective as of January 1, 2010, (the “Effective Date”) by and between
DISH Network Corporation, a Nevada corporation (“DISH”), and Echostar
Corporation, a Nevada corporation (the “Company”).

 

WHEREAS, the Board of Directors of DISH determined that it was appropriate and
desirable to separate DISH and the Company into two publicly-traded companies by
separating from DISH and transferring to the Company DISH’s non-consumer related
businesses and related assets and liabilities (the “Separation”);

 

WHEREAS, DISH and the Company entered into that certain Separation Agreement,
dated as of December 31, 2007 (the “Separation Agreement”), in order to carry
out, effect and consummate the Separation;

 

WHEREAS, to DISH and the Company entered into that certain Transition Services 
Agreement, dated as of December 31, 2007 (the “Transition Services Agreement”),
pursuant to which  DISH provides certain services to the Company;

 

WHEREAS, DISH and the Company entered into that certain Services  Agreement,
dated as of December 31, 2007 (the “Services Agreement”), pursuant to which the
Company provides certain services to DISH;

 

WHEREAS, DISH and the Company entered into that certain Satellite Procurement 
Agreement, dated as of December 31, 2007 (the “Satellite Procurement
Agreement”), pursuant to which  the Company provides certain services to DISH;
and

 

WHEREAS, DISH and the Company deem it to be appropriate and in the best
interests of DISH and the Company to continue to provide and receive certain
services previously provided under the Transition Services Agreement, the
Services Agreement and the Satellite Procurement Agreement pursuant to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration the receipt and adequacy of which are hereby acknowledged, the
parties hereto hereby agree, intending to be legally bound, as follows:

 

ARTICLE I

 

Definitions

 

Section 1.1  Definitions.  Unless otherwise defined herein, each capitalized
term shall have the meaning specified for such term in the Separation
Agreement.  As used in this Agreement:

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

1

--------------------------------------------------------------------------------


 

(a)           “Agreement” means this Professional Services Agreement, the
provisions of the Separation Agreement referenced herein and all Schedules
attached hereto and incorporated herein by this reference and all amendments,
modifications and changes hereto and thereto.

 

(b)           “Company  Indemnified Parties” means the Company  and its
Affiliates and each of their respective present and former directors, managers,
or persons acting in a similar capacity, officers, employees, agents,
consultants, or other representatives and each of the heirs, executors,
successors and assigns of any of the foregoing.

 

(c)           “Company Systems” means any computer software program or routine
or part thereof owned, licensed or provided by or for the Company or any of its
Subsidiaries which is used by the Company or any of its Subsidiaries or their
suppliers on behalf of the Company or any of its Subsidiaries, each as modified,
maintained or enhanced from time to time by the Company  or any of its
Subsidiaries, DISH or any of its Subsidiaries or any Third Party.

 

(d)           “Cost” means the fully-burdened cost incurred by a party and its
Affiliates to provide or procure the Services.  For purposes of this definition,
the fully-burdened cost includes without limitation: (i) the costs of any
materials or fees paid to third party consultants or advisers used in the
provision or procurement of the Services; (ii) shipping costs; (iii) the salary,
benefits (if any) (including without limitation, medical plans and 401(k) or
other retirement plans), employment taxes (if any) of all employees of a party
and its Affiliates involved in the provision or procurement of the Services;
(iv) related overhead expenses (including without limitation cost of facilities
and utilities costs, insurance, and the cost of all general support, operational
and business services); (v) any and all licensing fees paid or payable to Third
Parties for any intellectual property incorporated into the Services; and
(vi) depreciation on any equipment or assets involved in the provision or
procurement of the Services.

 

(e)           “DISH Indemnified Parties” means DISH and its Affiliates and each
of their respective present and former directors, managers, or persons acting in
a similar capacity, officers, employees, agents, consultants, or other
representatives and each of the heirs, executors, successors and assigns of any
of the foregoing.

 

(f)            “DISH Systems” means any computer software program or routine or
part thereof owned, licensed or provided by or for DISH or any of its
Subsidiaries which is used by DISH or any of its Subsidiaries or their suppliers
on behalf DISH or any of its Subsidiaries, each as modified, maintained or
enhanced from time to time by DISH or any of its Subsidiaries or any Third
Party.

 

(g)           “Expenses” means any and all expenses incurred in connection with
investigating, defending or asserting any claim, action, suit or proceeding
incident to any matter indemnified against hereunder (including court filing
fees, court costs, arbitration fees or costs, witness fees, and reasonable fees
and disbursements of legal counsel, investigators, expert witnesses,
consultants, accountants and other professionals).

 

(h)           Reserved.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

2

--------------------------------------------------------------------------------


 

(i)            “Providing Party” means the party providing Services pursuant to
the terms of this Agreement.

 

(j)            “Receiving Party” means the party receiving Services pursuant to
the terms of this Agreement.

 

(k)           “Services” means either the DISH Services or the Company Services.

 

(l)            “Systems” means the DISH Systems or the Company Systems,
individually, or the DISH Systems and the Company Systems, collectively, as the
context may indicate.

 

(m)          “Third Party” means a Person that is not an Affiliate of any party
hereto.

 

Section 1.2  Interpretation.  (a)  In this Agreement, unless the context clearly
indicates otherwise:

 

(i)            words used in the singular include the plural and words used in
the plural include the singular;

 

(ii)           references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and a reference to such Person’s “Affiliates” shall be deemed to
mean such Person’s Affiliates following the Distribution; provided that for
purposes of this Agreement DISH and the Company shall not be considered
Affiliates;

 

(iii)          references to any gender includes the other gender;

 

(iv)          the words “include,” “includes” and “including” shall be deemed to
be followed by the words “without limitation”;

 

(v)           references to any Article, Section or Schedule means such
Article or Section of, or such Schedule to, this Agreement, as the case may be,
and references in any Section or definition to any clause means such clause of
such Section or definition;

 

(vi)          the words “herein,” “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision hereof;

 

(vii)         references to any agreement, instrument or other document means
such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof and
by this Agreement;

 

(viii)        references to any Applicable Law (including statutes and
ordinances) means such law (including all rules and regulations promulgated
thereunder) as amended, modified, codified

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

3

--------------------------------------------------------------------------------


 

or reenacted, in whole or in part, and in effect at the time of determining
compliance or applicability;

 

(ix)           relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”;

 

(x)            accounting terms used herein shall have the meanings historically
ascribed to them by DISH and its Subsidiaries, including the Company, in its and
their internal accounting and financial policies and procedures in effect prior
to the date of the Separation;

 

(xi)           if there is any conflict between the provisions of the Separation
Agreement and this Agreement, the provisions of this Agreement shall control
with respect to the subject matter hereof;

 

(xii)          the titles to Articles and headings of Sections contained in this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of or to affect the meaning or interpretation of this
Agreement;

 

(xiii)         any portion of this Agreement obligating a party hereto to take
any action or refrain from taking any action, as the case may be, shall mean
that such party shall also be obligated to cause its relevant Affiliates to take
such action or refrain from taking such action, as the case may be (and,
accordingly, if Services are provided by Affiliates of DISH or the Company,
references to “DISH” or “the Company” shall be deemed to be references to such
Affiliate which shall provide the Services under this Agreement; and

 

(xiv)        unless otherwise specified in this Agreement, all references to
dollar amounts herein shall be in respect of lawful currency of the United
States.

 

ARTICLE II

 

Performance of Services

 

Section 2.1  Description of the Services Provided by DISH.  Following the
Effective Date, DISH shall provide, or cause to be provided, the following
services (collectively, the “DISH Services”) to the Company in support of its
businesses:

 

(a)           Reserved.

 

(b)           IT Services.  DISH or its designee shall provide each of the IT
services specified in Schedule 2.1.2 (the “IT Services”) to the Company or its
Subsidiaries, in accordance with the terms and conditions for such IT Services
listed on Schedule 2.1.2.

 

(c)           Travel and Event Coordination Services.  DISH or its designee
shall provide each of the travel and events coordination services specified in
Schedule 2.1.3 (the “Travel and Event Coordination Services”) to the Company or
its Subsidiaries, in accordance with the terms and conditions for such Travel
and Event Coordination Services listed on Schedule 2.1.3.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

4

--------------------------------------------------------------------------------


 

(d)           Reserved.

 

(e)           Internal Audit Services.  DISH or its designee shall provide each
of the internal audit and corporate quality services specified in Schedule 2.1.5
(the “Internal Audit Services”) to the Company or its Subsidiaries, in
accordance with the terms and conditions for such Internal Audit Services listed
on Schedule 2.1.5.

 

(f)            Legal Services.  DISH or its designee shall provide each of the
legal services specified in Schedule 2.1.6 (the “Legal Services”) to the Company
or its Subsidiaries, in accordance with the terms and conditions for such Legal
Services listed on Schedule 2.1.6.

 

(g)           Accounting and Tax Services.  DISH or its designee shall provide
each of the accounting and tax services specified in Schedule 2.1.7 (the
“Accounting and Tax Services”) to the Company or its Subsidiaries, in accordance
with the terms and conditions for such Accounting and Tax Services listed on
Schedule 2.1.7.

 

(h)           Benefits Administration.  DISH or its designee shall provide each
of the benefits administration services specified in Schedule 2.1.8 (the
“Benefits Administration Services”) to the Company or its Subsidiaries, in
accordance with the terms and conditions for such Benefits Administration
Services listed on Schedule 2.1.8.

 

(i)            Chairman’s Group.  DISH or its designee shall provide each of the
chairman’s group services specified in Schedule 2.1.9 (the “Chairman’s Group
Services”) to the Company or its Subsidiaries, in accordance with the terms and
conditions for such Chairman’s Group Services listed on Schedule 2.1.9.

 

(j)            Non-Cash Compensation.  DISH or its designee shall provide each
of the non-cash compensation services specified in Schedule 2.1.10 (the
“Non-Cash Compensation Services”) to the

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

5

--------------------------------------------------------------------------------


 

Company or its Subsidiaries, in accordance with the terms and conditions for
such Non-Cash Compensation Services listed on Schedule 2.1.10.

 

(k)           Programming Acquisition Services.  DISH or its designee shall
provide each of the programming acquisition services specified in Schedule
2.1.11 (the “Programming Acquisition Services”) to the Company or its
Subsidiaries, in accordance with the terms and conditions for such Programming
Acquisition Services listed on Schedule 2.1.11.

 

(l)            Other Services:  To the extent fees for a specific Service are
not provided in Schedule 2.1.1 through Schedule 2.1.11 or the Company desires to
receive certain other Services as mutually agreed upon between DISH and the
Company, including without limitation those services which were provided to the
Company pursuant to the Transition Services Agreement, then DISH or its designee
shall provide such Service in accordance with the terms and conditions listed on
Schedule 2.1.12.

 

(m)          Consulting Services.  DISH shall occasionally act in a consulting
function on certain services which were previously provided by DISH pursuant to
the Transition Services Agreement or which are terminated in accordance with
Section 10.2 hereof in accordance with the terms and conditions listed on
Schedule 2.1.13 (the “DISH Consulting Services”).

 

Section 2.2  Description of the Services Provided by the Company.  Following the
Effective Date, the Company shall provide, or cause to be provided, the
following services (collectively, the “the Company Services”) to DISH in support
of its businesses:

 

(a)           Logistics Services.  The Company or its designee shall provide
each of the logistics services specified in Schedule 2.2.1 (the “Logistics
Services”) to DISH or its Subsidiaries, in accordance with the terms and
conditions for such Logistics Services listed on Schedule 2.2.1.

 

(b)           Procurement.  The Company or its designee shall provide each of
the procurement services specified in Schedule 2.2.2 (the “Procurement
Services”) to DISH or its Subsidiaries, in accordance with the terms and
conditions for such Procurement Services listed on Schedule 2.2.2.

 

(c)           Satellite Procurement.  The Company or its designee shall provide
each of the satellite procurement services specified in Schedule 2.2.3 (the
“Satellite Procurement Services”) to DISH or its Subsidiaries, in accordance
with the terms and conditions for such Satellite Procurement Services listed on
Schedule 2.2.3.

 

(d)           Other Services:  To the extent fees for a specific Service are not
provided in Schedule 2.1.1 through Schedule 2.2.3 or DISH desires to receive
certain other Services as mutually agreed upon between DISH and the Company,
including without limitation those services which were provided to DISH pursuant
to the Services Agreement or the Satellite Procurement Agreement, then the
Company or its designee shall provide such Service in accordance with the terms
and conditions listed on Schedule 2.2.4.

 

(e)           Consulting Services.  The Company shall occasionally act in a
consulting function on certain services which were previously provided by the
Company pursuant to Services Agreement or

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

6

--------------------------------------------------------------------------------


 

which are terminated in accordance with Section 10.2 hereof in accordance with
the terms and conditions listed on Schedule 2.2.5 (the “DISH Consulting
Services”).

 

Section 2.3  Schedules Update.  To the extent any Services are mischaracterized
in any of Schedule 2.1.1 through Schedule 2.2.4 (collectively, the “Service
Schedules”), DISH and the Company shall negotiate in good faith to amend such
Service Schedules as appropriate.

 

Section 2.4  Service Levels.  With respect to Services that DISH or the Company
provided, or caused to be provided, to the other party prior to the Distribution
Date, DISH or the Company, as applicable, shall at all times perform such
Services (i) with at least the same degree of care, skill and diligence with
which DISH or the Company performs similar services for itself, consistent with
past practices, including, with respect to the type, quality and timeliness of
such Services, subject to variation in the provision of such Services agreed to
by the parties hereto, but, in no case may such degree of care, skill and
diligence be less than the degree of care, skill and diligence with which DISH
or the Company historically has performed such Services for the benefit of the
other party prior to the Distribution Date, (ii) with the use of reasonable
care, (iii) in material compliance with Applicable Laws and (iv) with
substantially the same priority under comparable circumstances as it provides
such services to itself and its Subsidiaries.

 

Section 2.5  Additional Services.  If a party reasonably determines that
additional services of the type previously provided by one party or its designee
to the other party prior to the Distribution Date are necessary to conduct such
party’s respective business and such party or its Affiliates are not able to
provide such service themselves (each such service an “Additional Service”),
then such party may provide written notice thereof to the other party.  Upon
receipt of such notice by the second party, if the second party is willing, in
its sole discretion, to provide such Additional Service, the parties hereto will
negotiate in good faith an amendment to the Services Schedules setting forth the
Additional Service, the terms and conditions for the provision of such
Additional Service and the Fees (as defined below) payable by the first party
for such Additional Service, such Fees to be determined on an arm’s-length basis
and at fair market value.

 

Section 2.6  Third Party Services.  Each party hereto acknowledges and agrees
that certain of the Services to be provided under this Agreement have been, and
will continue to be, provided (in accordance with this Agreement) to DISH or the
Company, as applicable, by Third Parties designated by DISH or the Company, as
applicable, as responsible for providing such Services.  To the extent so
provided, the Providing Party shall use commercially reasonable efforts to
(a) cause such Third Parties to provide such Services under this Agreement
and/or (b) enable the Receiving Party and its Affiliates to avail itself of such
Services; provided, however, that if any such Third Party is unable or unwilling
to provide any such Services, the Providing Party shall use its commercially
reasonable efforts to determine the manner in which such Services can best be
provided.

 

Section 2.7  Cost of Providing the Services.  Unless otherwise expressly set
forth in this Agreement, the Providing Party shall bear all initial costs of
providing the Services (including all out-of-pocket and third-party expenses
incurred by such party in order to provide the Services).

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

Service Disruptions

 

Section 3.1  Contingency Plans.   The Providing Party agrees to use commercially
reasonable efforts, consistent with its practices for itself and its divisions
and Affiliates, to avoid any inability to provide the Services.  In the event of
a disaster, the Providing Party agrees to use the same degree of care to restore
the Services as such party would use to restore similar services for itself and
as provided in Section 3.3, but in any event no less than commercially
reasonable efforts.  In the event of scheduled downtime, the Providing Party
shall provide notice to the Company Contract Manager (as defined below) or the
DISH Contract Manager (as defined below), as applicable, with as much notice as
is reasonably possible under the circumstances.

 

Section 3.2  Non-Performance.  (a)  Except with respect to a Force Majeure Event
(as defined below) which shall be subject to Section 3.3, if the Providing
Party’s, any of its Affiliates’ or any Third Party’s performance of any Service
is interrupted in whole or in part for any reason for more than two
(2) consecutive Business Days (other than a Force Majeure Event), then the
Receiving Party shall have the right to make, at the Providing Party’s sole cost
and expense, commercially reasonable arrangements to procure such interrupted
Services from an alternative source at a cost no greater than the fair market
value of such interrupted Services for the period the Service is interrupted;
provided, that the Receiving Party shall provide prompt written notice to the
Providing Party’s Contract Manager setting forth in reasonable detail the terms
and conditions of the arrangements to procure such interrupted Services from an
alternative source.  For the avoidance of doubt, the Receiving Party shall not
be obligated to pay the Providing Party for the interrupted Services during the
period when such party is not providing such Services.

 

Section 3.3  Force Majeure.  (a)  If a party, any of its Affiliates or any Third
Party service provider is prevented from or delayed in complying, either totally
or in part, with any of the terms or provisions of this Agreement by reason of
fire, flood, storm, strike, walkout, lockout or other labor trouble or shortage,
delays by unaffiliated suppliers or carriers, shortages of fuel, power, raw
materials or components, any Applicable Law, order, proclamation, regulation,
ordinance, demand, seizure or requirement of any Governmental Authority, riot,
civil commotion, war, rebellion, acts of terrorism, nuclear accident or other
acts of God, or acts, omissions or delays in acting by any governmental or
military authority (a “Force Majeure Event”), then upon notice to the Receiving
Party, the affected provisions and/or other requirements of this Agreement shall
be suspended during the period of such disability and, unless otherwise set
forth herein to the contrary, the Receiving Party shall have no liability to the
Providing Party, its Affiliates, any Third Party or any other Person in
connection therewith.  The Providing Party shall use commercially reasonable
efforts to promptly remove such disability as soon as possible, but in any event
no later than 30 days after giving notice of such disability; provided, however,
that nothing in this Section 3.3 will be construed to require the settlement of
any strike, walkout, lockout or other labor dispute on terms which, in the
reasonable judgment of the Providing Party, are contrary to its interest.  It is
understood that the settlement of a strike, walkout, lockout or other labor
dispute will be entirely within the discretion of the Providing Party.  If the
Providing Party is unable to provide any of the Services due to such a
disability, each party hereto shall use commercially reasonable efforts to
cooperatively seek a solution that is mutually satisfactory.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

8

--------------------------------------------------------------------------------


 

(b)           Notwithstanding anything herein to the contrary, the obligation of
the Providing Party to resume performance of its obligations hereunder pursuant
to this Section 3.3 shall terminate and cease to be in effect to the extent and
period that the Receiving Party has acquired such Services from an alternate
source pursuant to this Section 3.3.  The Receiving Party shall be free to
acquire such Services from an alternate source, at such party’s sole cost and
expense, and without liability to the Providing Party, for the period and to the
extent reasonably necessitated by such non-performance and during the
continuation of any agreement entered into with the provider of such Service,
and for that period that such Service is provided by an alternate source, the
Providing Party shall have no obligation to provide such Service to the
Receiving Party.  For the avoidance of doubt, the Receiving Party shall not be
obligated to pay the Providing Party for such Services during the period when
the Providing Party is not providing such Services.

 

(c)           Notwithstanding anything hereunder to the contrary, the parties
hereto agree that this Section 3.3 shall not be construed so as to excuse a
party hereto of its obligations to perform in accordance with Article VII and
Article VIII at all times during the term of this Agreement.

 

Section 3.4  Recovery of Data.  If the Providing Party loses or damages any of
the Receiving Party’s data, the Providing Party shall use its best efforts to
recover and re-process such data immediately after discovery of such loss or
damage.  If the Providing Party is unable to re-process such data immediately,
the Providing Party shall notify the Receiving Party in writing of such loss or
damage.

 

ARTICLE IV

 

Cooperation

 

Section 4.1  Cooperation.  During the term of this Agreement, the Providing
Party shall provide commercially reasonable cooperation to the Receiving Party
by responding to the Receiving Party’s reasonable requests for information
related to the functionality or operation of the Services; provided, that such
requested information is related to the Separated Businesses and does not
require disclosure of any proprietary or confidential information of the
Providing Party or any of its Affiliates.  Without limiting the foregoing, the
Providing Party shall provide the Receiving Party with (i) reasonable access
(during reasonable business hours) to records and the Providing Party employees
related to the provision of the Services and (ii) reasonable access (during
reasonable business hours) for the Receiving Party’s employees and consultants
to the Providing Party’s employees and facilities for the purpose of training
and consulting with respect to the Services; provided, that such access shall
not interfere with the day-to-day operations of the Providing Party and its
Subsidiaries.

 

Section 4.2  Consents.  (a)  the Providing Party shall, and shall cause its
Affiliates to, cooperate to obtain (i) all Consents for any Third Party software
or other Third Party intellectual property related to the provision of the
Services sufficient to enable the Providing Party or its designee to perform the
Services in accordance with this Agreement and (ii) all other Consents to allow
the Providing Party to provide the Services and to allow the Receiving Party to
access and use the Services (collectively, the “Required Consents”); provided,
however, that the Providing Party shall not be obligated under this Agreement to
pay any consideration, grant any concession or incur any Liability

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

9

--------------------------------------------------------------------------------


 

to any third Person to obtain any such Required Consent.  Schedule 4.2 sets
forth a list of all Required Consents and whether such Consents have been
obtained as of the date hereof.

 

(b)           In the event that any Required Consent is not obtained, then,
unless and until such Required Consent is obtained, the parties hereto shall
cooperate with each other in achieving a reasonable alternative arrangement for
the Receiving Party to continue to process its work and for the Providing Party
to perform such Services and in a manner which does not increase the fees or
costs payable by the Receiving Party hereunder.

 

Section 4.3  Primary Points of Contact for Agreement.

 

(a)           Appointment and Responsibilities.  Each party hereto shall appoint
an individual to act as the primary point of operational contact for the
administration and operation of this Agreement, as follows:

 

(i)            The individual appointed by the Company as the primary point of
operational contact pursuant to this Section 4.3(a) (the “the Company Contract
Manager”) shall have overall responsibility for coordinating on behalf of the
Company all activities of the Company undertaken hereunder, for the performance
of the Company’s obligations hereunder, for coordinating the performance of the
Services with DISH, for acting as a day-to-day contact with the DISH Contract
Manager and for making available to DISH the data, facilities, resources and
other support services from the Company required for DISH to be able to perform
the Services in accordance with the terms of this Agreement.  The Company may
change the Company Contract Manager from time to time upon written notice to
DISH.

 

(ii)           The individual appointed by DISH as the primary point of
operational contact pursuant to this Section 4.3(a) (the “DISH Contract
Manager”) shall have primary operational responsibility for coordinating on
behalf of DISH its joint activities with the Company under the Agreement and for
DISH’s performance of the Services, including all DISH personnel and other
resources used by DISH, and will serve as the day-to-day contact with the
Company Contract Manager.  DISH may change the DISH Contract Manager from time
to time upon written notice to the Company (the Company Contract Manager and the
DISH Contract Manager, collectively the “Contract Managers”).

 

(b)           Review Meetings and Reports.  The Contract Managers shall meet at
least monthly to review the Performing Party’s performance of the Services as
required under this Agreement.  The Performing Party’s Contract Manager shall
provide to the parties hereto reports on the parties’ respective performance,
identifying any significant problems that are unresolved and any details
concerning their expected resolution.

 

Section 4.4  Steering Committee.

 

(a)           Size and Composition.  DISH shall appoint two (2) members of its
management staff and the Company shall appoint two (2) members of its management
staff to serve on a steering committee (the “Steering Committee”).  Either party
hereto may change its Steering Committee members from time to time upon written
notice to the other party; provided, however, that the DISH

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

10

--------------------------------------------------------------------------------

 

Contract Manager and the Company Contract Manager shall at all times remain as
members of the Steering Committee.  In addition, the parties hereto may mutually
agree to increase or decrease the size, purpose or composition of the Steering
Committee in an effort for the Providing Party to better provide, and for the
Receiving Party to better utilize, the Services.

 

(b)           Responsibilities.  The Steering Committee’s responsibilities
include (i) generally overseeing the performance of each party’s hereto
obligations under this Agreement and (ii) assisting in providing the Services by
the Providing Party and utilizing the Services by the Receiving Party.

 

Section 4.5  Meetings.   The Steering Committee shall meet once a month or at
such other frequency as mutually agreed by the parties hereto or the members of
the Steering Committee.  Each Steering Committee meeting shall be at a mutually
acceptable location determined by the members of the Steering Committee.

 

Section 4.6  Dispute Resolution.  The procedures for discussion and negotiation
set forth in this Section 4.6 shall apply to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement or the
transactions contemplated hereby.

 

(a)           Primary Points of Contact.  It is the intent of the parties hereto
to use their respective reasonable best efforts to resolve expeditiously any
dispute, controversy or claim between them with respect to the matters covered
hereby that may arise from time to time on a mutually acceptable negotiated
basis.  In furtherance of the foregoing, if a dispute arises, the Company
Contract Manager and the DISH Contract Manager shall consider the dispute for up
to seven (7) Business Days following receipt of a notice from either party
hereto specifying the nature of the dispute, during which time the Company
Contract Manager and the DISH Contract Manager shall meet in person at least
once, and attempt to resolve the dispute.

 

(b)           Senior Management.  If the dispute is not resolved by the end of
the seven (7) day period referred to in Section 4.6(a), or if the Company
Contract Manager and the DISH Contract Manager agree that the dispute shall not
be resolved by them, either party hereto may deliver a notice (an “Escalation
Notice”) demanding an in person meeting involving appropriate representatives of
the parties hereto at a senior level of management of the parties hereto (or if
the parties agree, of the appropriate strategic business unit or division within
such entity) (collectively, “Senior Executives”).  Thereupon, each of the
Company Contract Manager and the DISH Contract Manager shall promptly prepare a
memorandum stating (i) the issues in dispute and each party’s position thereon,
(ii) a summary of the evidence and arguments supporting each party’s positions
(attaching all relevant documents), (iii) a summary of the negotiations that
have taken place to date, and (iv) the name and title of the Senior Executive
who shall represent each party.  The Company Contract Manager and the DISH
Contract Manager shall deliver such memorandum to its respective Senior
Executive promptly upon receipt of such memorandum from the DISH Contract
Manager and the Company Contract Manager, respectively.  The Senior Executives
shall meet for negotiations (which may be held telephonically) at a mutually
agreed time and place within 10 days of the Escalation Notice, and thereafter as
often as the Senior Executives deem reasonably necessary to resolve the dispute.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

11

--------------------------------------------------------------------------------


 

(c)           Court Actions.  In the event that any party, after complying with
the provisions set forth in Sections 4.6(a) and 4.6(b) and desires to commence
an action, such party may submit the dispute, controversy or claim (or such
series of related disputes, controversies or claims), subject to Section 12.2,
to any court of competent jurisdiction.  Unless otherwise agreed in writing, the
parties hereto shall continue to provide service and honor all other commitments
under this Agreement during the course of dispute resolution pursuant to the
provisions of this Section 4.6 with respect to all matters not subject to such
dispute, controversy or claim.

 

ARTICLE V

 

Fees

 

Section 5.1  Fees.  The fees for any of the Services are set forth in the “Cost
Details” column in the respective Service Schedule (the “Fees”).

 

Section 5.2  Taxes.  To the extent required or permitted by Applicable Law,
there shall be added to any Fees due under this Agreement, and the Receiving
Party agrees to pay to the Providing Party, amounts equal to any taxes, however
designated or levied, based upon such Fees, or upon this Agreement or the
Systems, Services or materials provided under this Agreement, or their use,
including state and local privilege or excise taxes based on gross revenue and
any taxes or amounts in lieu thereof paid or payable by the Receiving Party.  In
the event taxes are not added to an invoice from the Providing Party, the
Receiving Party shall be responsible to remit to the appropriate tax
jurisdiction any additional amounts due including tax, interest and penalty.  If
additional amounts are determined to be due on the Services provided hereunder
as a result of an audit by a tax jurisdiction, the Receiving Party agrees to
reimburse the Providing Party for the additional amounts due including tax,
interest and penalty.  The Providing Party will be responsible for penalty or
interest associated with its failure to remit invoiced taxes.  The parties
hereto further agree that no party hereto shall be required to pay any franchise
taxes, taxes based on the net income of the other party hereto or personal
property taxes on property owned or leased by a party hereto.

 

ARTICLE VI

 

Invoice and Payment; Audit

 

Section 6.1  Invoices and Payment.  Within 20 days following the end of each
month during the term of this Agreement (or within 20 days after receipt of a
Third Party supplier’s invoice in the case of Services that are provided by a
Third Party supplier), the Providing Party will submit to the Receiving Party
for payment a written statement of amounts due under this Agreement for such
month.  The Providing Party shall include with each invoice a reasonably
detailed description of the Services performed and the fees charged and, if
requested by the Receiving Party, will contain reasonably satisfactory
documentation in support of such amounts as specified therein and such other
supporting detail as the Receiving Party may reasonably require to validate such
amounts due.

 

Section 6.2  Timing of Payment; No Offsets.  The Receiving Party will pay all
undisputed amounts due pursuant to this Agreement within 60 days after the date
upon which each such statement that is required to be provided hereunder is
received by the Receiving Party.  The

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

12

--------------------------------------------------------------------------------


 

Receiving Party shall not offset any amounts owing to it by the Providing Party
or any of its Affiliates against amounts payable by the Receiving Party
hereunder or any other agreement or arrangement.

 

Section 6.3  Fees Dispute.  (a)  In the event that the Receiving Party has a
good faith dispute with regard to any Fees invoiced by the Providing Party (the
“Disputed Fee”), the Receiving Party shall provide the Providing Party with
written notice of such dispute (the “Fee Dispute Notice”), together with a
reasonably detailed explanation of such dispute, at the time payment would have
otherwise been due, and the Receiving Party may withhold payment of any Disputed
Fee pending resolution of the dispute.  For the avoidance of doubt, the
Receiving Party’s failure to pay the Disputed Fee in accordance with this
Section 6.3 shall not be grounds for a claim of breach or suspension of work by
the Providing Party.

 

(a)           In the event that the parties hereto are unable to agree after
reasonable negotiation, in accordance with Sections 4.6(a) and 4.6(b), upon the
Disputed Fee, the parties hereto shall jointly select a qualified unaffiliated
independent third party to determine the fair value (the “Arbitrator”).  If the
parties hereto are unable to agree on an Arbitrator within 10 days of the
receipt of a Fee Dispute Notice by the Providing Party, then there shall be an
arbitral tribunal consisting of 3 neutral arbitrators of (the “Tribunal”) whom
each party hereto shall select one within 10 days of the receipt of a Fee
Dispute Notice by the Providing Party.  The two party-appointed arbitrators
shall select the third arbitrator within 10 days of the nomination of the second
arbitrator.  The determination of the Arbitrator or Tribunal, as applicable,
with respect to such disagreement shall be completed within 30 days after the
appointment of the Arbitrator or Tribunal, as applicable and such determination
shall be final and binding upon the parties hereto.  The Arbitrator or Tribunal,
as applicable, shall adopt the position of either the Company or DISH with
respect to the Disputed Fees.  The fees, costs and expenses of the Arbitrator or
Tribunal, as applicable, selected in the event of a dispute shall be paid by the
party hereto who the Arbitrator or Tribunal, as applicable, did not side with in
its decision.

 

Section 6.4  Audit Rights.  (a)  the Receiving Party may audit (or cause an
independent Third Party auditor to audit) the books, records and facilities of
the Providing Party to the extent necessary to determine the Providing Party’s
compliance with this Agreement with respect to Fees paid or payable pursuant to
this Article VI, or the performance of its other obligations set forth in this
Agreement.  For any given Service, the Receiving Party shall have the right to
audit the books, records and facilities of the Providing Party once for each
twelve month period during which payment obligations are due (and at such other
times as may be required by Applicable Law).  The Receiving Party shall also
have the right to audit (or cause an independent Third Party auditor to audit)
the books, records and facilities of the Providing Party pertaining to a
particular Service within six months after the termination of such Service.

 

(b)           Any audit shall be conducted during regular business hours and in
a manner that complies with the building and security requirements of the
Providing Party.  Such audits shall not interfere unreasonably with the
operations of the Providing Party.  The Receiving Party shall provide notice to
the Providing Party not less than 30 days prior to the commencement of the audit
and shall specify the date on which the audit will commence.  The Receiving
Party conducting an audit shall pay the costs of conducting such audit, unless
the results of an audit reasonably indicate an overpayment by the Receiving
Party of 10% or more (such percentage to be determined by reference to the
Services

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

13

--------------------------------------------------------------------------------


 

which are subject to the specific audit), in which case the Providing Party
shall pay the reasonable out-of-pocket costs of the Receiving Party.

 

ARTICLE VII

 

Independence; Ownership of Assets

 

Section 7.1  Independence.  All employees and representatives of a party hereto
and any of its Affiliates will be deemed for purposes of all compensation and
employee benefits to be employees or representatives of such party or its
Affiliates (or its subcontractors) and not employees or representatives of the
other party hereto or any of the other party’s Affiliates.  In providing the
Services, the Providing Party’s employees and representatives will be under the
direction, control and supervision of the Providing Party or its Affiliates (or
its subcontractors), and not of the Receiving Party.  The Providing Party or its
Affiliates (or its subcontractors) will have the sole right to exercise all
authority with respect to the employment (including termination of employment),
assignment and compensation of its employees and representatives.

 

Section 7.2  Ownership of Assets.

 

(a)           DISH Systems.  The DISH Systems and any and all enhancements
thereof or improvements thereto are and shall remain the sole exclusive property
of DISH, its Subsidiaries and their suppliers, as the case may be.  From and
after the creation of any and all such DISH Systems or enhancements thereof or
improvements thereto by the Company or by any contractor, Affiliate or other
Third Party on the Company’s behalf, in each case, pursuant to this Agreement,
the Company shall cause to be assigned and hereby assigns to DISH or the
applicable Subsidiary, any and all right, title and interest that the Company or
such contractor, Affiliate or Third Party may have in such DISH Systems or
enhancements thereof or improvements thereto.

 

(b)           Company Systems.  The Company Systems and any and all enhancements
thereof or improvements thereto are and shall remain the sole exclusive property
of the Company, its Subsidiaries and their suppliers, as the case may be.  From
and after the creation of any and all such Company Systems or enhancements
thereof or improvements thereto by DISH or by any contractor, Affiliate or other
Third Party on DISH’s behalf, in each case, pursuant to this Agreement, DISH
shall cause to be assigned and hereby assigns to the Company or the applicable
Subsidiary, any and all right, title and interest that DISH or such contractor,
Affiliate or Third Party may have in such Company Systems or enhancements
thereof or improvements thereto.

 

(c)           License.  During the term of this Agreement, each party hereto
grants to the other party and such party’s respective suppliers a non-exclusive,
royalty-free right and license to use the DISH Systems or the Company Systems,
as applicable, solely to provide the Services or use the Services contemplated
hereunder.  Notwithstanding anything to the contrary hereunder, each party
hereto agrees to cooperate with the other (and shall cause its suppliers to so
cooperate) to cause the orderly return of the other party’s Systems and property
upon the termination of this Agreement or upon written request, whichever is
earlier.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

14

--------------------------------------------------------------------------------


 

(d)           Data Ownership.  As between DISH and its Subsidiaries, on the one
hand, and the Company and its Subsidiaries, on the other hand, all right, title
and interest in and to all data processed hereunder shall be owned exclusively
by DISH or its applicable Subsidiary or the Company or its applicable Subsidiary
that originally supplied it to the other.  DISH and the Company hereby assign to
the other, and shall cause any of its or their contractors, Affiliates or
suppliers to assign to the other, as applicable, all right, title and interest
that DISH or the Company, as applicable, may have in the other’s data.

 

(e)           Third Party Suppliers.  The Providing Party shall have written
agreements with its employees consistent with past practices, and shall cause
any contractor, Affiliate or Third Party performing Services on its behalf
pursuant to this Agreement to also have written agreements with its employees
that are consistent with its obligations hereunder, including the obligations to
disclose and assign all right, title and interest in intellectual property
rights as contemplated in this Section 7.2.  The Providing Party agrees not to
voluntarily terminate or to amend or modify such agreements with respect to the
provisions described above without providing at least 30 days prior written
notice thereof and further agrees that any such amendments or modifications to
such agreements shall be prospective only.

 

Section 7.3  Other Assets.  Except as otherwise noted in Sections 7.1 and 7.2,
all procedures, methods, systems, strategies, tools, equipment, facilities and
other resources used by a party hereto, any of its Affiliates or any Third Party
service provider shall remain the property of such party, its Affiliates or such
service providers and, except as otherwise provided herein, shall at all times
be under the sole direction and control of such party, its Affiliates or such
Third Party service provider.

 

ARTICLE VIII

 

Confidentiality

 

Section 8.1  Confidentiality.  Each party hereto agrees that the specific terms
and conditions of this Agreement and any information conveyed or otherwise
received by or on behalf of a party hereto in conjunction herewith are
confidential and are subject to the terms of the confidentiality provisions set
forth in Section 4.5 of the Separation Agreement.

 

ARTICLE IX

 

No Agency Relationship

 

Section 9.1  No Agency Relationship.  The Providing Party, in performance of
this Agreement, is acting as an independent contractor to the Receiving Party,
and not as a partner, joint venturer or agent, nor do the parties hereto intend
to create by this Agreement an employer-employee relationship.  Neither party
hereto shall be bound by any representation, act or omission of the other party
hereto.  Neither party hereto has any right, power or authority to create any
obligation, express or implied, on behalf of the other party hereto.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

15

--------------------------------------------------------------------------------


 

ARTICLE X

 

Term and Termination

 

Section 10.1  Term.

 

(a)           Term of Agreement.  This Agreement shall commence on the Effective
Date and shall end on the earliest of: (i) one year from the Effective Date;
provided that this Agreement shall automatically renew for indefinite successive
one year periods unless either party provides notice of its desire not to renew
the term of this Agreement at least sixty (60) days prior to the then current
end of the term; (ii) the date all Services have been terminated in accordance
with the terms of this Agreement; or (iii) the date of a termination for
convenience in accordance with Section 10.2(b).

 

(b)           Term of Services.  The Providing Party shall provide each Service
beginning on the Effective Date, or as otherwise set forth in the Service
Schedules or agreed to by the parties hereto in writing, and shall continue to
provide such Service until as otherwise agreed to by the parties hereto in
writing, unless sooner terminated in accordance with the provisions of the
Agreement.

 

Section 10.2  Termination.

 

(a)           Termination of Services.  The Receiving Party may terminate its
right to receive any particular Service for any or no reason by providing the
Providing Party not less than 30 days prior written notice (the “Termination
Notice”) setting forth in reasonable detail the Services to be terminated (the
“Terminated Services”) and the termination date (the “Termination Date”) for
each Terminated Service that shall not be less than 30 days from the receipt of
the Termination Notice by the second party.  Beginning on such Termination Date,
the Receiving Party shall not be obligated to pay any Fees in connection with
such Terminated Services other than Fees owed by the Terminating Party to the
Providing Party for such Terminated Services prior to the Termination Date.  The
Receiving Party shall, as soon as practicable but no later than 10 Business Days
after the Receiving Party realizes that a Service is no longer required by the
Receiving Party and to be provided pursuant to the Agreement, deliver a
Termination Notice with respect to such Service in accordance with
Section 10.2(a).

 

(b)           Termination for Convenience.  Either party may terminate this
Agreement for any or no reason by providing the other party not less than 60
days prior written notice setting forth the termination date for this Agreement.

 

(c)           Termination for Breach.  If a party hereto materially breaches any
of its obligations under this Agreement, and does not cure such default within
30 days after receiving written notice thereof from the non-breaching party,
then the non-breaching party may, at its option, terminate any Service affected
by such breach or this Agreement in its entirety by providing written notice of
termination to the breaching party, which termination shall be effective
immediately upon receipt of such termination notice.

 

(d)           Bankruptcy Termination.  This Agreement may be terminated by
either party hereto upon at least 30 days prior written notice if the other
party hereto is declared insolvent or

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

16

--------------------------------------------------------------------------------


 

bankrupt, or makes an assignment for the benefit of creditors, or a receiver is
appointed or any proceeding is demanded by, for or against the other under any
provision of the Federal Bankruptcy Act.  Any termination of this Agreement
shall be without prejudice to any rights or obligations of the parties hereto
accruing prior to such termination including the right to payment of unpaid
amounts owing for services performed prior to termination.

 

(e)           Termination for Illegal Agreement.  If there shall be any
Applicable Law that makes any or all of the transactions contemplated by this
Agreement, illegal or otherwise prohibited or if any order of any competent
authority prohibiting such transactions is entered and such order shall become
final and non-appealable, then either party hereto may terminate any Service
affected by such Applicable Law or order by providing written notice of
termination to the other party hereto, which termination shall be effective
immediately upon receipt of such termination notice.

 

Section 10.3  Procedures on Termination.  Following any termination of this
Agreement in whole or in part, each party hereto will cooperate with the other
party as reasonably necessary to avoid disruption of the ordinary course of the
other party’s and its Affiliates’ businesses.  Termination shall not affect any
right to payment for Services provided prior to termination.

 

Section 10.4  Effect of Termination.  Sections 4.3 and Articles V and VI (with
respect to Fees and Taxes attributable to periods prior to termination), 7.2(a),
7.2(b), 7.2(d), 10.3, this Section 10.4 and Articles VII, VIII, XI and XII shall
survive any termination of this Agreement.  For the avoidance of doubt,
termination of a particular Service hereunder shall be a termination of this
Agreement.

 

ARTICLE XI

 

Indemnification

 

Section 11.1  Indemnification by the Company.  The Company shall indemnify,
defend and hold harmless the DISH Indemnified Parties for any Losses and
Expenses incurred by them in connection with or arising out of (i) any breach of
this Agreement by the Company, its Affiliates, employees, suppliers or
contractors, (ii) any bodily injury or damage to property occasioned by the acts
or omissions of the Company, its Affiliates, employees, suppliers or
contractors, (iii) the Company’s, its Affiliates’, employees’, suppliers’ or
contractors’ gross negligence, willful misconduct or bad faith in the provision
of the Company Services by the Company, its Affiliates, employees, suppliers or
contractors pursuant to this Agreement, (iv) any Action that determines that the
provision by the Company and/or the receipt by the DISH Indemnified Parties of
any the Company Services infringes upon or misappropriates the intellectual
property of any Third Party to the extent that any such Losses and Expenses are
determined to have resulted from the Company’s, its Affiliates’, employees’,
suppliers’ or contractors’ gross negligence, willful misconduct or bad faith,
and (v) Third Party claims arising out of the provision of the Company Services,
except to the extent that such Losses and Expenses are finally determined by a
final non-appealable decision of a court having jurisdiction over DISH and the
Company to have arisen out of the material breach of this Agreement, gross
negligence, bad faith or willful misconduct of DISH, its Affiliates, employees,
suppliers or contractors in providing DISH Services.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

17

--------------------------------------------------------------------------------


 

Section 11.2  Indemnification by DISH.  DISH shall indemnify, defend and hold
harmless the Company Indemnified Parties for any Losses and Expenses incurred by
them in connection with or arising out of (i) any breach of this Agreement by
DISH, its Affiliates, employees, suppliers or contractors, (ii) any bodily
injury or damage to property occasioned by the acts or omissions of DISH, its
Affiliates, employees, suppliers or contractors, (iii) DISH’s, its Affiliates’,
employees’, suppliers’ or contractors’ gross negligence, willful misconduct or
bad faith in the provision of the DISH Services by DISH, its Affiliates,
employees, suppliers or contractors pursuant to this Agreement, (iv) any Action
that determines that the provision by DISH and/or the receipt by the Company
Indemnified Parties of any DISH Services infringes upon or misappropriates the
intellectual property of any Third Party to the extent that any such Losses and
Expenses are determined to have resulted from DISH’s, its Affiliates’,
employees’, suppliers’ or contractors’ gross negligence, willful misconduct or
bad faith, and (v) Third Party claims arising out of the provision of the
Company Services, except to the extent that such Losses and Expenses are finally
determined by a final non-appealable decision of a court having jurisdiction
over DISH and the Company to have arisen out of the material breach of this
Agreement, gross negligence, bad faith or willful misconduct of the Company, its
Affiliates, employees, suppliers or contractors in providing the Company
Services.

 

Section 11.3  Limitations and Liability.  Each party hereto shall have a duty to
mitigate the Losses and Expenses for which the other is responsible hereunder. 
EXCEPT FOR CLAIMS ARISING OUT OF OR RELATING TO ARTICLE VIII, IN NO EVENT SHALL
ANY PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL (INCLUDING LOSS
OF REVENUES OR PROFITS), EXEMPLARY OR PUNITIVE DAMAGES OR THE LIKE ARISING UNDER
ANY LEGAL OR EQUITABLE THEORY OR ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT (OR THE PROVISION OF SERVICES HEREUNDER), ALL OF WHICH ARE HEREBY
EXCLUDED BY AGREEMENT OF THE PARTIES REGARDLESS OF WHETHER OR NOT ANY PARTY TO
THIS AGREEMENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Section 11.4  Indemnification is Exclusive Remedy.  The indemnification
provisions of this Article XI shall be the exclusive remedy for breach of this
Agreement.

 

Section 11.5  Risk Allocation.  Each party hereto agrees that the Fees charged
under this Agreement reflect the allocation of risk between the parties hereto,
including the limitations on liability in Section 11.3.  Modifying the
allocation of risk from what is stated here would affect the Fees that each
party hereto charges, and in consideration of those Fees, each party hereto
agrees to the stated allocation of risk.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

18

--------------------------------------------------------------------------------


 

Section 11.6  Indemnification Procedures.  All claims for indemnification
pursuant to this Article XI shall be made in accordance with the provisions set
forth in Sections 5.6 and 5.7 of the Separation Agreement.

 

ARTICLE XII

 

Miscellaneous

 

Section 12.1  Entire Agreement.  This Agreement, including the Schedules hereto
and the sections of the Separation Agreement referenced herein, constitutes the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements, negotiations,
discussions, understandings, writings and commitments between the parties hereto
with respect to such subject matter.  For the avoidance of doubt, each party
hereto agrees that all Services provided as of the Effective Date shall be
provided under the terms and conditions of this Agreement and shall no longer be
provided under the Transition Services Agreement, the Services Agreement or the
Satellite Procurement Agreement, as applicable.

 

Section 12.2  Governing Law; Service of Process; Jurisdiction.  This Agreement
and the legal relations between the parties hereto shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the conflict of laws rules thereof to the extent such rules would require the
application of the law of another jurisdiction.  The state or federal courts
located within the City of New York shall have exclusive jurisdiction over any
and all disputes between the parties hereto, whether in law or equity, arising
out of or relating to this Agreement and the agreements, instruments and
documents contemplated hereby and the parties hereto consent to and agree to
submit to the exclusive jurisdiction of such courts.  Each of the parties hereto
hereby waives and agrees not to assert in any such dispute, to the fullest
extent permitted by Applicable Law, any claim that (i) such party is not
personally subject to the jurisdiction of such courts, (ii) such party and such
party’s property is immune from any legal process issued by such courts or
(iii) any litigation or other proceeding commenced in such courts is brought in
an inconvenient forum.  The parties hereto hereby agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided in Section 12.10, or in such other manner as may be permitted by
Applicable Law, shall be valid and sufficient service thereof and hereby waive
any objections to service accomplished in the manner herein provided.

 

Section 12.3  Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

19

--------------------------------------------------------------------------------


 

Section 12.4  Amendment.  This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of DISH and the Company.

 

Section 12.5  Waiver.  Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or the parties hereto
entitled to the benefit thereof.  Any such waiver shall be validly and
sufficiently given for the purposes of this Agreement if, as to any party
hereto, it is in writing signed by an authorized representative of such party. 
The failure of any party hereto to enforce at any time any provision of this
Agreement shall not be construed to be a waiver of such provision, or in any way
to affect the validity of this Agreement or any part hereof or the right of any
party hereto thereafter to enforce each and every such provision.  No waiver of
any breach of this Agreement shall be held to constitute a waiver of any other
or subsequent breach.

 

Section 12.6  Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any party hereto or thereto.
Upon such determination, the parties hereto shall negotiate in good faith in an
effort to agree upon such a suitable and equitable provision to effect the
original intent of the parties hereto.

 

Section 12.7  Execution in Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original instrument, but
all of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by and delivered to each
of the parties hereto.

 

Section 12.8  Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns; provided, however, that the rights and obligations of either party
hereto under this Agreement shall not be assignable by such party without the
prior written consent of the other party.  The successors and permitted assigns
hereunder shall include any permitted assignee as well as the successors in
interest to such permitted assignee (whether by merger, liquidation (including
successive mergers or liquidations) or otherwise).

 

Section 12.9  Third Party Beneficiaries.  Except to the extent otherwise
provided in Article XI, the provisions of this Agreement are solely for the
benefit of the parties hereto and their respective Affiliates, successors and
permitted assigns and shall not confer upon any third Person any remedy, claim,
liability, reimbursement or other right in excess of those existing without
reference to this Agreement.

 

Section 12.10  Notices.  All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when
delivered or mailed in accordance with the terms of Section 9.12 of the
Separation Agreement.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

20

--------------------------------------------------------------------------------


 

Section 12.11  No Public Announcement.  Neither DISH nor the Company shall,
without the approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that either party hereto shall be so obligated by
Applicable Law or the rules of any regulatory body, stock exchange or quotation
system, in which case the other party hereto shall be advised and the parties
hereto shall use commercially reasonable efforts to cause a mutually agreeable
release or announcement to be issued; provided, however, that the foregoing
shall not preclude communications or disclosures necessary to implement the
provisions of this Agreement or to comply with Applicable Law, accounting and
SEC disclosure obligations or the rules of any stock exchange.

 

Section 12.12  Limited Liability.  Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of the Company or DISH, in its capacity as such, shall
have any liability in respect of or relating to the covenants or obligations of
such party under this Agreement and, to the fullest extent legally permissible,
each of the Company and DISH, for itself and its respective stockholders,
directors, employees, officers and Affiliates, waives and agrees not to seek to
assert or enforce any such liability that any such Person otherwise might have
pursuant to Applicable Law.

 

Section 12.13  Divestiture.  If the Receiving Party divests or sells all or a
part of the Receiving Party during the term of this Agreement, the Providing
Party shall continue to provide the Services to the divested or sold entity or
part thereof until the termination or expiration of the provision of Services
hereunder, as long as the Providing Party’s obligations hereunder are not
materially increased thereby.

 

Section 12.14  Mutual Drafting.  This Agreement shall be deemed to be the joint
work product of DISH and the Company and any rule of construction that a
document shall be interpreted or construed against a drafter of such document
shall not be applicable.

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their authorized representatives as of the date first above written.

 

 

 

DISH Network Corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Echostar Corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to the Professional Services Agreement

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

22

--------------------------------------------------------------------------------

 

Schedule 2.1.2

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

23

--------------------------------------------------------------------------------


 

Schedule 2.1.3

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

24

--------------------------------------------------------------------------------


 

Schedule 2.1.5

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

25

--------------------------------------------------------------------------------


 

Schedule 2.1.6

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

26

--------------------------------------------------------------------------------


 

Schedule 2.1.7

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

27

--------------------------------------------------------------------------------


 

Schedule 2.1.8

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

28

--------------------------------------------------------------------------------


 

Schedule 2.1.9

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

29

--------------------------------------------------------------------------------


 

Schedule 2.1.10

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

30

--------------------------------------------------------------------------------


 

Schedule 2.1.11

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

31

--------------------------------------------------------------------------------


 

Schedule 2.1.12

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

32

--------------------------------------------------------------------------------

 

Schedule 2.1.13

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

33

--------------------------------------------------------------------------------


 

Schedule 2.2.1

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

34

--------------------------------------------------------------------------------


 

Schedule 2.2.2

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

35

--------------------------------------------------------------------------------


 

Schedule 2.2.3

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

36

--------------------------------------------------------------------------------


 

Schedule 2.2.4

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

37

--------------------------------------------------------------------------------


 

Schedule 2.2.5

 

***

 

--------------------------------------------------------------------------------

***Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.

 

38

--------------------------------------------------------------------------------
